DETAILED ACTION
This office action is in response to RCE filed on Apr. 29, 2022.
Claims 1, 8, and 15 have been amended.
Claims 1, 4-8, 11-15, and 18-27 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 11-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over by e Costa et al. (US Pub. No. 20170195459 A1 hereinafter “Costa”), and in view of Ramic et al. (US Pub. No. 20200089487 A1 hereinafter “Ramic”)
Per claim 1 (Currently Amended)
Costa discloses
A method of operating an on-board unit of a first vehicle that wirelessly communicates with a cloud-based system and with on-board units of neighboring vehicles of a network of moving things comprising a plurality of vehicles ([0039] “In accordance with various aspects of the present disclosure, an affordable multi-network on-board unit (OBU) is presented…The OBU may, for example, comprise a plurality of networking interfaces (e.g., Wi-Fi, 802.11p, 4G, Bluetooth, UWB, etc.).  The OBU may, for example, be readily installed in or on private and/or public vehicles.” & [0044] “The OBU may also, transfer (e.g., in a real-time or delay-tolerant fashion) to and from the cloud.  For example, the OBU may log and/or communicate information of the vehicles.”), the method comprising:
receiving, by the on-board unit of the first vehicle from a cloud-based system, an information updates (As shown in Fig.7 and paragraph [0185] “The signing and encryption mechanism may provide an assurance of authenticity of an update, and may, for example, ensure that only updates generated by an SMS (e.g., SMS 778) [see Fig.7 cloud 760] are applied by an SUC (e.g., SUC 750) [i.e. on-board unit].  Further, the signing and encryption mechanism may be designed to support authorization of permission to receive an update”), an information update comprising metadata that comprises information that identifies at least one system of the first vehicle that is to be updated using the information update ([0183] “when an NU (e.g., NU 725) requests an update (e.g., an update of software, firmware, and/or data) from an SMS (e.g., SMS 778), it may do so autonomously, without human intervention, and the NU requesting the update may provide to the SMS data that may be referred to and identified herein as NU_METADATA, to help the SMS to determine the next plausible update, if any.  In accordance with the present disclosure, the NU_METADATA may include a variety of parameters including, for example, "HARDWARE_VERSION," "UPDATE_FLAG," "DEVICE_TYPE," and "CURRENT_VERSION." The value of the HARDWARE_VERSION parameter”)
transmitting, by the on-board unit to the cloud-based system, a notification of at least one result of the application of the information update to the at least one system (as shown in Fig. 7 & [0191] “NU_A may then perform the update in accordance with the received UPDATE_POLICY. NU_A (e.g., NU 725) then notifies the SMS [transmit by on-board unit to cloud system a notification] that NU_A has applied the update successfully [result of the update] using the DIRECT, OPPORTUNISTIC, or EPIDEMIC communication methodology.”)
Costa does not explicitly disclose
determining whether operating conditions of the first vehicle that are required for application of the information update to the at least one system are met by current operating conditions of the first vehicle, the determining comprising one or both of: assessing a state of the first vehicle; and assessing conditions or capabilities of one or more components or systems of the first vehicle; when the operating conditions are met, causing application of the information update, by the on-board unit to the at least one system.
But Ramic discloses
determining whether operating conditions of the first vehicle that are required for application of the information update to the at least one system are met by current operating conditions of the first vehicle ([0075] “FIG. 5 is a flowchart of an example method 500 for installing an update package… At act 530, the vehicular computing device 244 schedules installation of the update package for when installation is compatible with vehicle operation state. At act 540, the vehicular computing device 244 determines whether the vehicle 140 (or the vehicle computing device 244) is in a state that is compatible with installation [update to one system are met by operation conditions of the vehicle].”)
the determining comprising assessing a state of the first vehicle ([0078] “The update package may indicate parameters or restrictions for when and how updates in the update package are installed. For example, an update to a navigation system may include a parameter requiring that the vehicle 140 be parked, or at least not be in motion [a state of the vehicle], while the update is applied.”)
when the operating conditions are met, causing application of the information update, by the on-board unit to the at least one system ([0078] “At act 530, the vehicular computing device 244 [on-board unit] schedules installation of the update package for when installation is compatible with vehicle operation state [operating conditions are met].”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Costa and teaching of Ramic including determining whether operating conditions of the first vehicle that are required for application of the information update to the at least one system are met by current operating conditions of the first vehicle, the determining comprising one or both of: assessing a state of the first vehicle; and assessing conditions or capabilities of one or more components or systems of the first vehicle; when the operating conditions are met, causing application of the information update, by the on-board unit to the at least one systemin in order to provide a methods for updating functionality of vehicular computing devices and utilize an intermediary device to propagate update packages from an update server to a vehicular computing device.

Per claim 4
The rejection of claim 1 is incorporated
Costa further discloses
wherein the on-board unit wirelessly sends the notification to the cloud-based system via an on-board unit of a second vehicle of the plurality of vehicles ([0194] “a network of moving things in accordance with various aspects of the present disclosure is able to perform updates of software, firmware, and/or data on both mobile and fixed NUs…For example, an NU such as NU 730 may be configured to always connect through an NU such as the NU 742 using, for example, Wi-Fi, and may rely upon any available connections to NU 742 (e.g., Wi-Fi, Cellular, or DSRC) to reach SMS 778.”)

Per claim 5
The rejection of claim 1 is incorporated
Costa further discloses
wherein the on-board unit wirelessly receives the information update from the cloud-based system via an on-board unit of a second vehicle ([0188] “In accordance with aspects of the present disclosure, such mobile NUs may leverage any existing communication connections that are available, and the following illustrative example algorithm may be used to perform updates to software, firmware, and/or data on NUs that are mobile.”)

Per claim 6
The rejection of claim 1 is incorporated
Costa further discloses
wherein the at least one system of the first vehicle is separate from the on-board unit of the first vehicle, and wherein the at least one system communicates with other systems of the first vehicle and with the on-board unit, using a wired communication network that is part of the first vehicle ([0040] “The OBUs may, for example, operate to connect passing vehicles to the wired infrastructure of one or more network providers, telecom operators, etc.” & [0041] “In an example implementation, the OBUs may communicate with the Fixed APs utilizing a relatively long-range protocol (e.g., 802.11p, etc.), and the Fixed APs may, in turn, be hard wired to the wired infrastructure (e.g., via cable, tethered optical link, etc.).”)

Per claim 7
The rejection of claim 1 is incorporated
Costa further discloses
wherein the operating conditions comprise a physical location of the first vehicle, a velocity of the first vehicle ([0049] “positioning system devices (e.g., position information, velocity information, trajectory information, travel history information, etc.), etc.” & [0162] “updates may be agnostic of the location and expected behavior, and may be totally adaptable to any constraints and requirements desired by the system operator or users.”), and whether the at least one system is currently providing a service to at least one occupant of the first vehicle ([0056] “the communication network enables remote monitoring of drivers' behaviors, trucks' positions and engines' status, and then be able to provide real-time notifications to drivers.”)

Per claim 22
The rejection of claim 1 is incorporated
Costa further discloses
validating origin and integrity of the information update based, at least in part, on the metadata ([0184] “Information supporting the use of additional checks is available in the UPDATE_ARCHIVE that may be used by an SUC (e.g., SUC 750) to validate the integrity and applicability of an update.”)

Per claims 8, 11-14, and 23
They are medium claims corresponding to the method claims 1, 4-7, and 22 respectively and are rejected the same reason set forth in connection of the rejection of claims 1, 4-7, and 22 above.

Per claim 15, 18-21, and 24
They are system claims corresponding to the method claims 1, 4-7, and 22 respectively and are rejected the same reason set forth in connection of the rejection of claims 1, 4-7, and 22 above.

Claim 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over by Costa, and in view of Ramic and further view of Schulz et al. (US Pub. No. 20170155514 A1 hereinafter “Schulz”)
Per claim 25 (New)
Costa and Ramic do not disclose
wherein the metadata comprises one or both of update version information and update order policy information, and further comprising verifying one or both that the update version information and the update order policy information of the metadata are consistent with an update order and a current version of the at least one system.
But Schulz discloses
the metadata comprises one or both of update version information and update order policy information ([0014] “when the software provider creates the update package for version 1.2 of the software image, the software provider may use the private AK to sign the version 1.2 update package.” & [0033] “FIG. 2 is a sequence diagram showing a sequence of update packages according to one embodiment.”), and further comprising verifying one or both that the update version information and the update order policy information of the metadata are consistent with an update order and a current version of the at least one system ([0050] “Signature verification module 44 may then determine whether the hash value matches any of the AKs. If the CK hash does not match any AKs, software manager 42 may abort the update process without installing the new software, as shown at block 122.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Costa and Ramic and further including wherein the metadata comprises one or both of update version information and update order policy information, and further comprising verifying one or both that the update version information and the update order policy information of the metadata are consistent with an update order and a current version of the at least one system as taught by Schulz in order to provide a method for efficiently and securely updating software in field nodes and other data processing systems.

Per claim 26
It is a medium claim corresponding to the method claim 25 and is rejected the same reason set forth in connection of the rejection of claim 25 above.

Per claim 27
It is a system claim corresponding to the method claim 25 and is rejected the same reason set forth in connection of the rejection of claim 25 above.

Response to Arguments
Applicant’s arguments filed on Apr. 29, 2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) Applicant's arguments with respect to claims 1, 8, and 15, the current amendment that cited references do not teach or suggest “determining whether operating conditions of the first vehicle that are required for application of the information update to the at least one system are met by current operating conditions of the first vehicle, the determining comprising one or both of: assessing a state of the first vehicle; and assessing conditions or capabilities of one or more components or systems of the first vehicle” 
Examiner’s response: 
Examiner disagrees.
	Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection - see Ramic, as applied hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191